         Case 1:03-cv-00050-JRH Document 1411 Filed 09/30/20 Page 1 of 4

                                                                                                       rI
                                                                                                 U.S.O!STf^CK^.
                                                                                                            COURT
                        IN THE UNITED STATES DISTRICT COURT                                         AUGUSTA DIV.
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                          AUGUSTA DIVISION                                   20SEP 30 PM \:2Z
WHITESELL CORPORATION,
                                                       *
                                                                                                  soT^        ilA.
                 Plaintiff,
                                                       ■k

                                                       *
         V.                                                              CV    103-050
                                                       *


ELECTROLUX HOME PRODUCTS, INC. ,                       *
                                                       *
HUSQVARNA, A.B., and HUSQVARNA
                                                       *
OUTDOOR PRODUCTS, INC.,
                                                       ■k


                 Defendants.



                                             ORDER




         On     November      27,         2019,        Plaintiff               Whitesell     Corporation

                                    \\
("Whitesell")           filed a          Motion to          Set        Trial   and to Establish Case

                 it
Deadlines.             The   dates        suggested          therein           have     passed,     and     the

motion         has    been   superseded           by   Whitesell's               more    recently       filed

     Motion for Case Management Conference and to Set Case for Trial.
                                                                                                              n
\\




Accordingly, the Clerk is directed to TERMINATE the first motion

 (doc.    no.    1277) .

         Within the latter motion, Whitesell recognizes the monumental

problem this Court faces in scheduling matters at this juncture,

               the disruptions caused by COVID-19 and the uncertainty of
          \\
i.e.,

                                                                  //

when jury trials may commence again.                                     (Doc.    No.    1403,    SI 3. )    As


it stands, the undersigned, who presently serves as the Chief Judge

of the district,             does not foresee that any civil and perhaps not
       Case 1:03-cv-00050-JRH Document 1411 Filed 09/30/20 Page 2 of 4



criminal jury trials will be conducted in this district in this

calendar year.          In fact, the commencement of jury trials in this

district      has    not   been    determined.             Obviously, this situation is

creating a backlog unparalleled in recent memory.

       Heretofore, the Court has met Whitesell's similar requests

with refusals to set firm trial dates because, frankly, there was

too much pre-trial work to be done in the case and the parties

have     a    storied       history         of     seeking        extensions,       requesting

additional briefing, filing appeals and/or mandamus actions in the

Eleventh Circuit, filing and litigating sanctions motions, and

filing motions for reconsideration that served, in large part.

only to delay the case rather than bring it to the brink of trial.

That said, we are closer and with the passing of pre-trial motion

deadlines,      there      is light at the end of the pre-trial tunnel. i

That does not mean that this Court can set a firm date for a jury

trial,       however.      because    of     the       circumstances       outlined      in   the

preceding paragraph.

       The Court is not indifferent to Whitesell's demand for jury

resolution,2         but   it     cannot     set       a   firm   trial   date     for   a    case




2 The Court must also note that significant pre-trial motions
remain pending that will take more time to resolve.

2     On this point, the Court must take exception to Whitesell's
citation to the statistics of case disposition in this district or
federal court in general.                  The Court is very aware of the age of
the    case    and   knows      all   too    well the        various      causes   behind      it.
While the Court will not point fingers or lay blame, it will not
                                                   2
       Case 1:03-cv-00050-JRH Document 1411 Filed 09/30/20 Page 3 of 4



 requiring, in Whitesell's estimation, at least ten days, when it

 cannot set a trial date for any pending matter-civil or criminal.

 It occurs that one potential aid to the case is another directive

 to the parties to conduct a case management conference without the

 Court's involvement.       That is, the parties are directed to meet by

 video/telephone conference or in person and confer about the status

 of the case given the Court's rulings in recent months.                    In doing

 so,   the   parties   should    submit    a    joint   response    to     the   Court

 identifying the remaining claims in the case and listing the

 outstanding     motions    or   matters      that   presently     await    judicial

 resolution.     As to this last directive, the parties are encouraged

 to reexamine the pending motions with an eye toward withdrawing

 any motion or even argument within a motion that is no longer

 expedient to press.        This joint response should be filed with the

 Court no later than October 15, 2020. •

       Finally, should the parties desire a resolution prior to the

 potential time frame indicated in this Order, the Court suggests

 they consider consenting to having the case tried to United States

 Magistrate Judge Christopher L. Ray.             The Court can guarantee that

 a   bench   trial   will   take   place       before   a   jury   trial    could   be

 conducted.      This is simply the reality of the pandemic situation

 but by its suggestion. the Court in no way seeks to abdicate its




 bear the brunt of Whitesell's apparent outrage as if it is a non-
- contributor.
                                          3
     Case 1:03-cv-00050-JRH Document 1411 Filed 09/30/20 Page 4 of 4



duty to try the case as soon as feasible.     It is merely a suggestion

in an effort to bring about a more expeditious conclusion to the

matter.



        Upon the foregoing, Plaintiff Whitesell's motion for a case

management conference and to set the case for trial (doc. no. 1403)

is DENIED.


        ORDER ENTERED at Augusta, Georgia, this          ay of September,

2020.




                                                   ha:   , CHIEF JUDGE
                                        UNITED/STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA




                                    4
